DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,204,432. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in this application are broader than the claims in U.S. Patent No. 11,204,432.

Regarding claim 1 Maruno et at U.S. Patent No. 11,204,432 discloses of applicant’s A photon counting device comprising (claim 1 A device for photon counting, the device comprising): 
a plurality of pixels each including a photoelectric conversion element configured to convert input light to charge, and an amplifier configured to amplify the charge converted by the photoelectric conversion element and convert the charge to a voltage (claim 1 a plurality of pixels each including a photoelectric conversion element configured to convert input light to charge, and an amplifier configured to amplify the charge converted by the photoelectric conversion element and convert the charge to a voltage); 
an A/D converter configured to convert the voltages output from the amplifiers of the plurality of pixels to digital values (claim 1 an A/D converter configured to convert the voltage output from the amplifier to digital value); 
and a conversion unit configured to convert the digital value output from the A/D converter to the number of photons by referring to reference data, for each of the plurality of pixels (claim 1 and a computer configured to convert the digital value output from the A/D converter to the number of photons by referring to reference data, for each of the plurality of pixels where the computer is taken to be conversion unit for having being configured to convert the digital value output from the A/D converter to the number of photons by referring to reference data), 
wherein the reference data is created based on a gain and an offset value of each of the plurality of pixels (claim 1 wherein the reference data is created based on a gain and an offset value of each of the plurality of pixels).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Gossage US Publication No. 2015/0116567 in view of Lecomte et al US Publication No. 2008/0317200.

Regarding claim 1 Gossage discloses of Fig. 1 – 4, of applicant’s a device (paragraph 0015 digitalization system), comprising: a plurality of pixels each including a photoelectric conversion element configured to convert input light to charge, and an amplifier configured to amplify the charge converted by the photoelectric conversion element and convert the charge to a voltage (paragraph 0015 of a simplified 4-tap CCD 100 and digitization system, (paragraph 0029) the relative intensities of signals obtained in quadrants 2 - 4 compared to quadrant 1 from an actual 4-channel CCD camera and (paragraph 0039) with the quad-tap correction to correct the camera for a non-linear photon response, the CCD response has a known photon count to the known light to the desired linear response. This could be done for entire CCD at once in single tap mode. Paragraph 0015 – 0018 each channel 2 – 4 is utilizes a programmable gain amplifier (PGA) 111, 112, 113, 114 such that a plurality of charge coupled device (CCD) pixels each including a photoelectric conversion element, used in the CCD response in the photon count to the known light, configured to convert input light to charge, and an amplifier configured to amplify the charge converted by the CCD photoelectric conversion element and convert the charge to a voltage because the PGA outputs the corresponding CCD voltage);

Gossage further discloses of applicant’s an A/D converter configured to convert the voltage output from the amplifiers of the pluralizes of pixels to digital value (paragraph 0015 each channel 2 – 4 is utilizes an A/D converter 121, 122, 123, 124 such that an A/D converter configured to convert the voltage output from the PGA amplifiers of the pluralizes of pixel channels to digital value); and convert the digital value output from the A/D converter by referring to reference data, for each of the plurality of pixels, wherein the reference data is created based on a gain and an offset value of each of the plurality of pixels (paragraph 0015 – 0017 each channel 2 – 4 is utilizes a digital gain and offset correction of the ADC digital value output denoted by the adder 132, 133, 134 and multiplier 142, 143, 144 with coefficients Gi and OFSi (i=2, 3, 4) such that the digital value output from the A/D converter is converted by referring to offset and gain reference data, for each of the plurality of pixels, wherein the reference data is created based on a gain and an offset value coefficients Gi and OFSi (i=2, 3, 4) of each of the plurality of pixels);

Gossage discloses a method of correcting the CCD digital output data with offset and gain corrections but does not expressively disclose a photon counting device; a conversion unit configured to convert the digital value output from the A/D converter to the number of photons;

Lecomte et al teaches a method of using a photo counting device with discrete event circuitry to count digital values into a photo count. Lecomte et al teaches of Fig. 1 – 7, of applicant’s a photon counting device; a conversion unit configured to convert the digital value output from the A/D converter to the number of photons (paragraph 0053 detector assembly 16 includes a plurality of detector pixels 23, with a corresponding photodetector 26 wherein each detector pixel 23 is capable of detecting photons and processing detected events using fast photon counting electronics 20 where (paragraph 0075 - 0076) the discrete event circuitry 32 has an ADC, of the fast photon counting electronics 20, includes a simple discriminator threshold to trigger a counter whenever the photon signature signal issued by the detector pixel 23 and is readout by the data processor 34 such that the discrete event circuitry 32 is a photon counting device for photon counting and the data processor 34 is a conversion unit configured to convert the digital value output from the A/D converter to the number of photons. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Gossage in a manner similar to Lecomte et al. Doing so would result improving Gossage invention in a similar way as Lecomte et al – namely the ability to provide a method of using a photo counting device with discrete event circuitry to count digital values into a photo count, in Lecomte et al invention, to the device which corrects the CCD digital output data with offset and gain corrections in Gossage invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK T MONK/           Primary Examiner, Art Unit 2696